Title: From George Washington to Major Henry Lee, Jr., 21 February 1780
From: Washington, George
To: Lee, Henry Jr.


          
            Sir
            Head Quarters Morris Town 21st Feby 1780
          
          I am to request that you will transmit me, as soon as possible, an exact Return of the number of the non Commissioned Officers and privates of your Corps, mounted and dismounted designating in a particular manner the states to which they belong, what proportion of them are inlisted for the War, and the different terms of service of the residue, digested in monthly Columns. Inclosed you have the form of a Return.
          You will be pleased to transmit a return agreeable to the form of such of the Men as belong to the State of New Jersey immediately to Governor Livingston who will be at Trenton with the Assembly; but those men are to be, notwithstanding, included in the Return which is to be made to me. I am &c.
         